Case 2:20-cv-00342-JRG Document 61 Filed 06/09/21 Page 1 of 1 PageID #: 1146




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

G. HOLDINGS LTD.,                                  §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §    CIVIL ACTION NO. 2:20-CV-00342-JRG
                                                   §
SAMSUNG ELECTRONICS CO., LTD.,                     §
SAMSUNG ELECTRONICS AMERICA                        §
INC.,                                              §
                                                   §
                 Defendants.                       §

                                              ORDER

         Before the Court is the Joint Motion to Stay Case Pending Finalization of Settlement (the

“Motion”) filed by Plaintiff G. Holdings Ltd. (“Plaintiff”) and Defendants Samsung Electronics

Co., Ltd., and Samsung Electronics America Inc. (collectively, “Defendants”). (Dkt. No. 60). In

the Motion, the parties request a stay of all deadlines for forty-five (45) days because they have

agreed in principle on a settlement agreement and are in the process of finalizing the agreement.

         Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, all deadlines in the above-captioned case are STAYED

for forty-five (45) days, during which time appropriate dismissal papers are to be filed with the

Court.


         So Ordered this
         Jun 8, 2021
